Exhibit 10.4


SECURITY AGREEMENT


     This SECURITY AGREEMENT (this “Agreement”) is entered into as of January
27, 2006 (the “Effective Date”), by and between Raptor Pharmaceutical Inc., a
Delaware corporation (“Raptor”), and BioMarin Pharmaceutical Inc., a Delaware
corporation (“BioMarin”). BioMarin and Raptor are each referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

     WHEREAS, BioMarin assigned certain technology and intellectual property to
Raptor under that certain “Asset Purchase Agreement” entered into on even date
herewith (the “Asset Purchase Agreement”); and

     WHEREAS, BioMarin desires to retain, and Raptor is willing to grant to
BioMarin, a security interest in and to the Transferred Technology (as defined
in the Asset Purchase Agreement), and certain Improvements (as defined in the
Asset Purchase Agreement), on the terms and conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained herein and
intending to be legally bound, the Parties agree as follows:

1. Security Interest.    (a) Raptor hereby assigns, transfers and grants to
BioMarin, and there is hereby created in favor of BioMarin, a security interest
under the California (Uniform) Commercial Code in and to the Collateral
described on Exhibit A hereto.    (b) Concurrently with the execution of this
Agreement, Raptor shall deliver to BioMarin a UCC-1 Financing Statement which
Raptor hereby authorizes to be filed with respect to the Collateral.   (c)     
The security interest granted to BioMarin (the “Security Interest”) hereunder
shall secure:     (1)      the payments to BioMarin that have become due and
payable to BioMarin under Articles 3 and 4 of the Asset Purchase Agreement;    
  (2)      the obligations to assign the Transferred Technology back to BioMarin
under Section 11.3 of the Asset Purchase Agreement; and      (3)      the
indemnity obligations in Section 10.1 of the Asset Purchase Agreement; and    
(4)      all of Raptor’s other obligations under the Asset Purchase Agreement.  
 

-1-

--------------------------------------------------------------------------------

2.   No Other Payments. Other than Section 8 hereof, nothing in this Agreement
shall be construed to require, and the Security Interest does not secure,
additional payments to BioMarin that are not required by the terms and
conditions of the Asset Purchase Agreement.

3.   Restrictions on Transfer of Collateral.


Subject to any such activities being expressly subordinate to the Security
Interest, Raptor shall retain all right and license to (i) grant, authorize, and
otherwise transfer rights and licenses with respect to the Collateral; (ii) use,
sell, transfer, and otherwise dispose of and exploit the Collateral; and (iii)
sell and otherwise transfer its business or assets and such activities may be
taken without any requirements to obtain the consent, approval, acceptance, or
other authorization of BioMarin, or to notify BioMarin, in order to engage in
any such activities with respect to the Collateral, and BioMarin hereby waives
any provisions of applicable law that would require any such consent, approval,
acceptance, authorization, or notice. Notwithstanding the foregoing, in the
event that Raptor obtains BioMarin’s prior written consent, such consent not to
be unreasonably withheld, to a license of the Collateral, as part of such
consent, BioMarin will agree that, in the event BioMarin enforces the Security
Interest, conditioned on the licensee paying BioMarin the amounts that would
otherwise be due to it under the Asset Purchase Agreement, following enforcement
of the Security Interest and continuing for as long as the licensee continues to
make such payments, BioMarin will automatically, without further action or the
requirement for further payments, grant a license to the Collateral to the
licensee with the same scope and rights as the license between Raptor and the
licensee.

Nothing in this Agreement shall be construed to require Raptor to file,
prosecute, maintain, or enforce any of the Collateral, and Raptor shall have the
right to abandon, disclaim and terminate the Collateral, except subject to
BioMarin’s rights to prosecute and maintain the Patents in the Transferred
Technology under Section 9.1(b) of the Asset Purchase Agreement if Raptor elects
to not do so.

RAPTOR SHALL HAVE NO LIABILITY TO BIOMARIN, INCLUDING UNDER THIS AGREEMENT, AS A
RESULT OF ANY INVALIDATION OR UNENFORCEABILITY OF THE COLLATERAL OR ANY
NARROWING, ABANDONMENT, DISCLAIMER, TERMINATION, OR OTHER LOSS OF THE
COLLATERAL. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 3 SHALL BE
CONSTRUED TO LIMIT EITHER PARTY’S RIGHTS OR REMEDIES, OR EITHER PARTY’S
OBLIGATIONS, UNDER THE ASSET PURCHASE AGREEMENT.

4.      Intentionally Omitted   5.      Representations And Warranties. EXCEPT
AS EXPRESSLY SET FORTH IN THE ASSET PURCHASE AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THIS AGREEMENT, WHETHER EXPRESS
OR IMPLIED, STATUTORY, OR OTHERWISE, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS
ANY AND ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, TITLE,  

 

-2-

--------------------------------------------------------------------------------

           FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, COMPATIBILITY,
SECURITY, OR ACCURACY.

6. Modification of Asset Purchase Agreement by BioMarin. Without affecting the
liability of Raptor or of any other person who is or shall become bound by the
terms of this Agreement or who is or shall become liable for the performance of
any obligation secured hereby, BioMarin may, in such manner, upon such terms and
at such times as BioMarin deems best and without notice or demand, (i) release
any party now or hereafter liable for the performance of any such obligation,
(ii) extend the time for such performance, (iii) accept additional security
therefore, (iv) consent to substitute or release any property securing such
performance, or (v) enter into any agreement with Raptor modifying in any way
whatsoever the terms and provisions of the Asset Purchase Agreement. No exercise
or non-exercise by BioMarin of any of its rights under this Agreement, no
dealing by BioMarin with any person, firm or corporation and no change,
impairment, loss or suspension of any right or remedy of BioMarin shall in any
way affect any of the obligations of Raptor hereunder or any security furnished
by Raptor, or give Raptor any recourse against BioMarin.

7. Further Acts of Raptor. Raptor shall, at the reasonable request of BioMarin,
execute (either alone or with BioMarin, as BioMarin may require) and deliver to
BioMarin any financing statements, financing statement changes and any and all
additional instruments and documents, and Raptor shall perform all actions,
which from time to time may be necessary to carry into effect the provisions of
this Agreement or to establish or maintain a perfected security interest in the
Collateral, including, without limitation, any filing or notice with the United
States Patent and Trademark Office or comparable office of any jurisdiction.
BioMarin shall be responsible for the costs of filing, renewing and terminating
UCC-1 financing statements and similar documents.

8. Additional Security. If the performance of any obligation secured hereby
shall at any time be secured by any other instrument or instruments, the
exercise by BioMarin, in the event of a default in the performance of any such
obligation, of any right or remedy under such instrument or instruments shall
not be construed as or deemed to be a waiver of or limitation upon the right of
BioMarin to exercise, at any time and from time to time thereafter, any right or
remedy under this Agreement or under any such other instrument or instruments.

9. Default. Upon the occurrence of an uncured breach of sections 3, 4, or 10 of
the Asset Purchase Agreement, or termination of the Asset Purchase Agreement
under Section 11.2 of the Asset Purchase Agreement (any such occurrence, an
“Event of Default”), and in addition to all other rights and remedies under the
Asset Purchase Agreement, at law or in equity, BioMarin shall have the rights
and remedies of a secured party under the California (Uniform) Commercial Code,
or under any other applicable law, together with any and all of the rights and
remedies provided in this Agreement. Expenses of retaking, holding, preparing
for sale, selling or the like shall include BioMarin’s reasonable attorneys’
fees and legal expenses, including without limitation those attorneys’ fees and
legal expenses incurred by BioMarin in connection with any insolvency,
bankruptcy, reorganization, arrangement or other similar proceedings involving
Raptor which in any way affect the exercise by BioMarin of its rights and
remedies hereunder.

-3-

--------------------------------------------------------------------------------

     10. No Implied Waivers. The several rights and remedies of BioMarin
hereunder or herein referred to shall, to the full extent permitted by law, be
construed as cumulative, and none of said rights and remedies is exclusive of
the others. No delay or omission on the part of BioMarin in exercising any right
or remedy created by, connected with or provided for in this Agreement or
arising from any default by Raptor or by any other person the performance of
whose obligations is secured hereby, shall be construed as or be deemed to be an
acquiescence in or a waiver of such default or a waiver of or limitation upon
the right of BioMarin to exercise, at any time and from time to time thereafter,
any right or remedy under this Agreement. No waiver of any breach of any of the
covenants or conditions in this Agreement shall be deemed to be a waiver of or
acquiescence in or consent to any previous or subsequent breach of the same or
any other covenant or condition.

     11. Successive Actions. In the event of any Event of Default, BioMarin may
maintain an action therefore and may maintain successive actions for each Event
of Default. BioMarin’s rights hereunder shall not be exhausted by its exercise
of any of its rights or remedies or by any such action or by any number of
successive actions until and unless each obligation secured hereby has been
fully performed or paid.

     12. Transfer of Indebtedness. Upon the transfer by BioMarin of all or any
portion of the Asset Purchase Agreement or any of the obligations secured
hereby, BioMarin may transfer therewith all or any portion of the security
interest created hereunder, but BioMarin shall retain all of its rights
hereunder with respect to any part of such obligations and any part of its
security interest hereunder not so transferred.

     13. Term; Binding Effect. This Agreement shall be and remain in full force
and effect until the earlier of the obligations secured hereby have been fully
performed or paid or upon termination or expiration of the Asset Purchase
Agreement, in which case this Agreement shall automatically terminate and
BioMarin shall promptly return possession of the remaining Collateral, if any,
to Raptor, and shall promptly file termination statements where appropriate.

     14. Rules of Construction. When the identity of the parties hereto or the
circumstances make it appropriate, the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural. The headings of each
Section are for information and convenience only and do not limit or construe
the contents of any provision hereof.

     15. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one (1) and the same instrument.

     16. Entire Agreement. This Agreement, and the Asset Purchase Agreement,
entered into between the Parties on even date herewith, constitutes and contains
the entire agreement and final understanding between the Parties concerning the
Transactions and all other subject matters addressed herein or pertaining
thereto. This Agreement, and such Asset Purchase Agreement are intended by the
Parties as a final expression of their agreement with respect to such terms as
are included herein and therein and, further, are intended by the Parties as a
complete and exclusive

-4-

--------------------------------------------------------------------------------

statement of the terms of their agreement. This Agreement, and such Asset
Purchase Agreement supersede and replace all prior negotiations and all prior or
contemporaneous representations, promises or agreements, proposed or otherwise,
whether written or oral, concerning all subject matters addressed herein or
pertaining hereto. Any representation, promise or agreement not specifically
included in this Agreement, or such Asset Purchase Agreement shall not be
binding upon or enforceable against any Party to this Agreement. This is a fully
integrated agreement.

     17. Governing Law. This Agreement shall be governed by, interpreted under,
and construed in accordance with the internal laws of the State of California
applicable to contracts made and performed in such State and without regard to
conflicts of law doctrines, except to the extent that certain matters are
preempted by Federal law.

     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed by a duly authorized officer as of the day and year first above
written.

RAPTOR PHARMACEUTICAL INC.


By:


Name: Christopher Starr
Title: CEO


BIOMARIN PHARMACEUTICAL INC.


By:


Name: G. Eric Davis
Title: Vice President, Corporate Counsel


-5-

--------------------------------------------------------------------------------

EXHIBIT A


DESCRIPTION OF THE COLLATERAL


     The term “Collateral” shall mean (i) the Transferred Technology; and (ii)
claims in Patents owned by Raptor that claim and are primarily directed to an
Improvement in a NeuroTrans Product. The term “Collateral” shall not include (i)
any Technology or Intellectual Property, other than the Transferred Technology
and other than the Patents owned by Raptor that are described in clause (ii) of
the preceding sentence, or (ii) any Patent claims that extend to any protein
other than the Receptor Associated Protein or an Improvement or that extend to
any product other than a NeuroTrans Product.

In addition, the word “Collateral” also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located: all proceeds (including insurance proceeds) or sums due from a
third party who has infringed the Collateral or from that party’s insurer,
whether due to judgment, settlement or other process.

The following definitions are referenced in the above description of
“Collateral”:

-1-

--------------------------------------------------------------------------------

     “Business” means (i) the research and development activities of, or under
authority of, BioMarin, Raptor or their Affiliates, which activities directly
and specifically relate to the use of a receptor associated protein, or any
similar or related protein, as a drug or drug delivery platform, including the
Technology necessary for such research and development activities and (ii) the
further research and development concerning such use beyond the research and
development activities described in clause (i) and the commercial exploitation
of all of the foregoing research and development; including all further
research, development, making, use, license, import and sale of products that
involve or use such a protein.

     “Business Copyrights” shall mean the Copyrights listed on Section 1.2(g) of
the Disclosure Schedule.

     “Business Patents” shall mean the Patents listed on Section 1.2(h) of the
Disclosure Schedule and all patents, utility models, certificates of invention,
patents of addition or substitution, and other governmental grants for the
protection of inventions anywhere in the world, including any reissue, renewal,
re-examination, or extension thereof, and all applications for any of the
foregoing, including any international, regional, national, provisional,
divisional, continuation, continuation in part, continued prosecution, and petty
patent application, in each case that correspond or that claim priority to the
Patents listed on Section 1.2(h) of the Business Disclosure Schedule.

     “Business Trademarks” shall mean the Trademarks listed on Section 1.2(i) of
the Disclosure Schedule and all goodwill associated with such Trademarks.

     “Copyrights” shall mean U.S. and foreign registered and unregistered
copyrights (including those in computer software and databases), rights of
publicity and all registrations and applications to register the same.

     “Disclosure Schedule” shall mean the disclosure schedule of even date
herewith prepared and signed by BioMarin and delivered to Raptor simultaneously
with the execution of the Asset Purchase Agreement.

      “Improvement” means any carrier protein that has at least seventy five
percent (75%) homology with the Receptor Associated Protein. As used herein, “at
least seventy five percent (75%) homology” means the nucleotide or amino acid
residue sequence is at least seventy five percent (75%) identical to the amino
acid sequence of the Receptor Associated Protein.

     “Intellectual Property” shall mean all rights in, to and under any and all
of the following: Trademarks, Patents, Copyrights, Trade Secrets, Technology and
other intellectual property and proprietary rights anywhere in the world.

      “Transferred Know-How” shall mean all Technology in the possession or
control of BioMarin or its Affiliates necessary for the Business, which shall
include all Technology listed in Section 1.2(v) of the Disclosure Schedule.

-2-

--------------------------------------------------------------------------------

     “Transferred Technology” shall mean all Intellectual Property which is
owned by BioMarin or its Affiliates and which is reasonably necessary for the
operation of the Business, or the making, use, sale, offer for sale, or import
of any Products, which shall include: (i) the Business Patents; (ii) the
Business Trademarks; (iii) the Business Copyrights, (iv) the Transferred
Know-How, and (v) all Products.

      “NeuroTrans Product” means a therapeutic product that is delivered across
a blood brain barrier using a carrier protein that facilitates transport of such
therapeutic product across such barrier, but only if (a) the manufacture, sale,
import, offer to sell, use, or other activities with respect to such product
would, but for the assignment to Raptor in Section 2.1 below, infringe in the
country for which such product is sold, a Valid Claim; (b) the manufacture,
sale, import, offer to sell, use, or other activities with respect to such
product would, but for the assignment to Raptor in Section 2.1 below, infringe
upon some or all of the Transferred Know-How, provided that the carrier protein
is the Receptor Associated Protein or an Improvement; or (c) such product is
otherwise based upon the Transferred Technology and the carrier protein is the
Receptor Associated Protein or an Improvement.

     “Patents” shall mean all patents, utility models, certificates of
invention, patents of addition or substitution, and other governmental grants
for the protection of inventions anywhere in the world, including any reissue,
renewal, re-examination, or extension thereof, and all applications for any of
the foregoing, including any international, regional, national, provisional,
divisional, continuation, continuation in part, continued prosecution, and petty
patent applications.

     “Products” means all products, Technology and services of BioMarin or its
Affiliates, along with collateral materials of BioMarin and its Affiliates,
researched, developed, sold, licensed, used, or otherwise exploited or
commercialized by BioMarin or any of its Affiliates in the Business, whether
commercially available or in the development stage (including any pre-clinical
and clinical research or development).

     “Receptor Associated Protein” means the receptor associated protein, as
disclosed in and having the sequence disclosed in U.S. Patent No. 5,474,766.

     “Technology” means any and all technology, and technical and other
information, and tangible embodiments thereof, including Trade Secrets,
know-how, research, processes, formulations, techniques, diagnostics, models,
concepts, ideas, knowledge, developments, samples, methods, invention and other
disclosures, recipes, specifications, materials, instructions, compositions,
designs, results, assays, reagents, systems, descriptions, analyses, opinions,
works of authorship, plans, procedures, manuals, depictions, inventions,
discoveries, methods, data, reports, market information, projections, and any
other written, printed or electronically stored information and materials of any
nature whatsoever.

      “Trademarks” shall mean U.S. and foreign registered and unregistered
trademarks, trade dress, service marks, logos, trade names, corporate names and
all registrations and applications to register the same and all goodwill
associated with any of the foregoing.

-3-

--------------------------------------------------------------------------------

     “Trade Secrets” shall mean all categories of trade secrets as defined in
the Uniform Trade Secrets Act, including trade secrets that are business
information, inventions, know-how, or confidential information.

     “Valid Claim” means (i) an issued, unexpired, and enforceable claim in the
Business Patents, or any other Patent assigned to Raptor in the Transferred
Technology, that has an effective filing date (as defined in 35 USC §119 or
§120, or equivalent in a country outside the United States) that precedes the
Effective Date or (ii) an issued, unexpired, and enforceable claim in another
Patent owned by Raptor that claims, and is primarily directed to, an Improvement
(and not any protein more generally); in each case provided that the claim has
not been held invalid or unenforceable, and has not been abandoned, disclaimed,
waived, or terminated.

-4-

--------------------------------------------------------------------------------